   Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 1 of 7                       PageID 4




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
                                                       Case No.     20-SW-376
                                                                  -------------------
Black Galaxy S9 Telephone with Otterbox,
Verizon, IMSI 311480585195199, currently
stored in the property room of the FBI


                                  ATTACHMENT B
                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Keyotta Sanford, a Special Agent with the Federal Bureau of Investigation (FBI), being duly
sworn, hereby depose and state as follows:

                           INTRODUCTION AND BACKGROUND

        1.      I am a Special Agent with the FBI assigned to the Memphis Division and have
been a Special Agent since January 2019. I am currently assigned to the Crimes Against Children
& Human Trafficking (CACHT) Task Force and investigate a range of crimes involving human

trafficking and crimes against children violations including Title 18 U.S.C. §1201 and § 1591.
I've participated in various trainings and investigations involving human trafficking and crimes
against children and have executed numerous search warrants, including those involving
searches and seizures of computers, digital media and electronically stored information.
        2.     I make this affidavit in support of an application for a search warrant authorizing
the search of a black Galaxy S9 with Otterbox, IMSI 311480585195199, hereby known as the
Galaxy S9, and is currently stored at the FBI Memphis Division located at 255 N Humphreys
Blvd, Memphis, Tennessee. The purpose of this application is to locate and seize items which
constitute instrumentalities, fruits, and evidence of violations of Title 18 U.S.C §§1201
(Kidnapping) and 1591 (sex trafficking by force, fraud, or coercion).
        3.     The following information was obtained through observations and conversations
of your affiant personally, through the assistance of other law enforcement agents and agencies,
including their reports, and through other sources specifically named in this affidavit. Since this
affidavit is being submitted for the limited purpose of securing a search warrant, I have not
included each and every fact known to me concerning this investigation.     I have seen forth only
the facts that I believe are necessary to establish probable cause to believe that evidence of


                                                  1
   Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 2 of 7                       PageID 5




violations of Title 18, U.S.C. §§1201 and §1591 will be located within the Galaxy S9 as
described in Attachment A.


                              APPLICABLE STATUES AND DEFINITIONS

          4.     Title 18, United States Code, Section 2251 (a)(l) makes it illegal to unlawfully
seize, kidnap, or carry away and hold for ransom or reward, and transport the victim across a
state boundary, when the victim of the offense has not attained the age of eighteen years; and the
offender is an adult that is not related or has legal custody of the victim.
          5.     Title 18, United States Code, Section 1591, makes it unlawful for anyone to
knowingly recruit, entice, transport or solicit by any means a person, and use force, fraud, or
coercion to cause a person to engage in a commercial sex act.
         6.      The term "Subscriber Identity Module" (SIM) refers to an integrated circuit chip
that is used to identify and authenticate subscribers on mobile telephone systems. Memory is
also available on the SIM for storage of contacts and messages.
         7.     The term "Integrated Circuit Card ID" (ICCID) is a unique identifier assigned to a
SIM card itself. Unlike other identifiers associated with the SIM, the ICCID does not change.
         8.     The term "International Mobile Subscriber Identity" (IMSI) refers to a unique
identifier that is used by phone companies to identify the SIM on a mobile network.
         9.     The term "International Mobile Equipment Identity" (IMEI) is a 15 to 17 digit
code used by network carriers to identify devices and is typically used to prevent a misplaced or
stolen phone from initiating calls.
         10.    The "Internet", as used herein, refers to the global network of computers and
other electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders, even
when the devices communication with each other are in the same state.
         11.    The term "prostitute" refers to a person who engages in sexual activity for
payment or compensation.
         12.    The term "pimp" or "trafficker" refers to an individual who controls and/or
arranges clients for a prostitute and takes part of any earnings gained.
         13.    The term "escort website" refers to websites or classified as sites used to aid and
assist in the advertising of prostitution.

                                                  2
  Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 3 of 7                       PageID 6




         14.   The term "trick" refers to committing an act of prostitution (verb), or it can
reference the person receiving the sexual services (also known as a "John").
         15.   The term "date" refers to the exchange or activity of prostitution.


                                       INVESTIGATION


         16.   On December 14,2020, FBI Memphis was notified by a Task Force Officer
(TFO) from the Southaven Police Department (SHPD) that a 2-year-old child had been left at a
Goodwill located at Stateline Road and Airways Blvd in Southaven, Mississippi. The SHPD
obtained surveillance video which showed a child as well as two adults exiting a vehicle at a gas
station. The video was released to the public in order to obtain leads to identify who had
abandoned the child.
         17.   Investigators were able to locate and speak with the mother of the child, AS.,
who advised that she was in Nashville and that her son had been kidnapped. A.S. told FBI
Agents that she had met a man she knew as J-Roc, later identified as Jeremy Fitzgerald, on the
dating application Tagged. Fitzgerald had offered to have his sister, later identified as Turliscea
Turner, watch her child so that they could go to the clubs in Nashville, TN. Once in Nashville,
Fitzgerald told A.S. that she would need to get him money by working as a prostitute; however,
she refused. Because she did not adhere to his demands, Fitzgerald left AS. in Nashville. AS.
repeatedly attempted to contact Fitzgerald in regards to her son; however, Fitzgerald refused to
answer her calls. AS. contacted her sister in an attempt to reach out to Fitzgerald in order to get
her child back; however, AS. was told by her sister that Fitzgerald had demanded money for
the child.
        18.    FBI Agents were able to identify the vehicle observed on surveillance, which
showed the subjects and child exiting the vehicle. The vehicle was maroon in color and had a
Georgia license plate number ofRJQ8105. The vehicle was later observed on Germantown
Parkway near 1-240.
        19.    Law enforcement officers responded to the area and located the suspect vehicle,
which was involved in a crash at Germantown Parkway and Moriarty Rd. The driver of the
vehicle was identified as Jeremy Fitzgerald, who was taken into custody and transported to the



                                                 3
  Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 4 of 7                     PageID 7




hospital. The wrecked vehicle was later towed to the Federal Bureau of Investigation in
Memphis and secured in a secure parking lot.
        20.    On December 14,2020, open source research showed the Georgia license plate
RJQ8l05 and VIN number 2FMDK48C68BB01678              were registered to Turliscea Turner. Turner
was located inside of a Kroger at the intersection of Germantown Parkway and Moriarty Rd,
wearing clothing which appeared to match one of the subjects captured on surveillance video in
Southaven. The female was identified as Turliscea Turner and was transported to the Shelby
County Sheriffs Office General Investigative Bureau.
        21.    On December 14, 2020, Turner was read her Miranda Rights and agreed to speak
with FBI Agents. Turner advised that she was in a relationship with Fitzgerald. Fitzgerald had
contacted her and asked if she would babysit a child, while he and another woman went to
Nashville to make some money. Fitzgerald had gone out of town with other women to make
money before, and Turner agreed to watch the child. Turner advised that she had kept the minor
victim overnight.
        22.     Turner told Agents that on the following day, she was woken by Fitzgerald at
approximately 8:00 a.m. Fitzgerald told her that they were going to take the child to either the
police, fire department or the hospital. Turner was aware that Fitzgerald had spoken to another
woman over the phone in reference to the child. Turner believed the discussion of money was
associated with the return of the child.
        23.    Turner, Fitzgerald, and an unidentified male subject traveled from Tennessee into
Mississippi and stopped at a gas station. Turner advised that she went into the gas station while
Fitzgerald took the child out of the car. When she returned, Fitzgerald and the other male
subject were already back in the vehicle. Turner was aware that the child was left at the
Goodwill and was uncertain as to what prompted Fitzgerald to change plans regarding where to
drop off the child.
        24.    Turner signed a consent to search form and identified the phone numbers (956)
338-8773 and (214) 399-5567, as belonging to Fitzgerald. Turner described Fitzgerald's mobile
devices as a Galaxy S9 and a black prepaid phone. Turner advised she sent a picture of the
child to Fitzgerald in the event the mother was worried about him.
       25.     On December 14,2020, Fitzgerald was read his Miranda Rights and agreed to
speak with FBI Agents. Fitzgerald advised he met a woman, he knew as Mohawk (hereby


                                               4
  Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 5 of 7                      PageID 8




referenced as AS.), on a dating site. Fitzgerald was aware that AS. had a young son and that
she wanted Fitzgerald to find someone to babysit. Fitzgerald contacted Turner who agreed to
watch the child while he and AS. went clubbing in Nashville, TN. Fitzgerald advised when
they arrived at the club, he provided her money to go into the bar and mingle with patrons.
Fitzgerald later advised Agents that he sent her into the bars to sell drugs while he waited
outside. When questioned why he would do such a thing, Fitzgerald inferred he had hoped the
activities would have eventually led to a "trick". Later that night, Fitzgerald and AS. had an
argument about money and Fitzgerald decided to return to Memphis without her.
        26.   On his way back to Memphis, Fitzgerald stopped to visit a friend in Brownsville,
Tennessee. While in Brownsville, he used his friend's phone to speak with a woman he believed
was the child's aunt. Fitzgerald advised he received threats from the sister of A.S. and he asked
her if she had any money for him. When she refused to comply, Fitzgerald ended the
conversation by telling her that he was not going to give the child back.
        27.   Fitzgerald returned to Memphis and picked up an unknown subject, and then went
to pick up Tuner and the child. Fitzgerald told Agents he was aware of warrants he had in
Shelby County. As such, he decided to cross the state line with the child and then pulled into a
gas station. Fitzgerald saw the Goodwill and decided to leave the child there, before leaving the
area.
        28.   Fitzgerald told Agents multiple times that evidence to corroborate his statement
were on his mobile devices. When asked by Agents regarding the whereabouts of his cellular
devices, Fitzgerald advised that they were still located within the vehicle observed by
surveillance and later detained by law enforcement. Fitzgerald admitted to Agents that he had
two mobile devices and Agents asked Fitzgerald ifhe was willing to provide the FBI with the
passcodes. Ultimately, Fitzgerald would not provide the passcodes to both of his phones.
        29.   On December 15,2020, a federal arrest warrant was executed on Fitzgerald and
Turner for violation of Title 18, U.S.C. Section 1201.
        30.   On December 16, 2020, The FBI performed a forensic examination on Turner's
phone, which was authorized via a signed consent to search form. Investigators observed
multiple calls, messages, and self-identifying images between Turner and the phone number
(956) 338-8773 and (214) 399-5567, which corroborated the devices belonged to Fitzgerald.
Agents also observed on 12/13/2020   at around 1:29 p.m. (CST) messages between Turner and


                                                5

                                                                                                      IL~
                                                                                                    '1(1,'1/~Oh)
   Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 6 of 7                      PageID 9




 phone number (956) 338-8773, in which Turner advised Fitzgerald's grandfather wanted him to
 "come get the baby". Fitzgerald responded, "we gotta get out of there ASAP". Turner later sent
 a picture of the minor victim with the message, "If she wanna see how he doing. He asked about
 her.   I!




             31.   Investigators sent a subpoena to Verizon seeking subscriber information for the
 phone number (214) 399-5567. On December 21,2020, Verizon provided the following:
                     a. Name: TOMAQUA HARRIS
                     b. Make/Model: GALAXY S9 PLUS MIDNIGHT BLACK
                    c. IMSI: 311480585195199


             32.   Investigators sent a subpoena was sent to AT&T seeking subscriber information
 for the phone number (956) 338-8773. On December 17,2020, AT&T provided the following:
                    a. Name: PREPAID CUSTOMER
                    b. Contact Email: JFITZGERALD092386@GMAIL.COM
                    c. Make/Model: TINNO,U304AA
                    d. IMSI: 310410217233394


             33.   On December 17,2020, a federal search warrant was executed on a 2008 Red
 Ford Edge, Vehicle Identification Number (VIN) 2FMDK48C68BB01678              with Georgia license
plate RJQ8105, which was stored at the FBI located at 225 N. Humphrey's Blvd, Memphis, TN.
Agents observed and seized a Galaxy S9 with an Otterbox case and a black cell phone with the
ATT logo. The black ATT phone appeared to be a TINNO U304AA.


                                             CONCLUSION


34. Based on my knowledge and experience, and the forgoing factual information, your affiant
   submits there is probable cause to believe that violations of 18 U.S.C. §§ 1201 and 1591 have
   been committed, and evidence of those violations is located in a black Galaxy S9 with
   Otterbox, IMSI 311480585195199. Your affiant respectfully requests that the Court issue a
   search warrant authorizing the search and seizure of items listed in Attachment A, which are
   incorporated herein by reference.


                                                   6
  Case 2:20-sw-00376-cgc Document 1-2 Filed 12/29/20 Page 7 of 7                   PageID 10




AND FURTHER, AFFIANT SAITH NOT.




                                                                         KEYOTTA SANFORD
                                                                                  Special Agent
                                                                 Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 41 by
telephone, this 29th day of December, 2020.



HON. CHARMIANE G. CLAXTON
United States Magistrate Judge




                                               7
